NOT DESIGNATED FOR PUBLICATION

                                            No. 122,924

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                In the Matter of the Marriage of

                                     BRENDEN DEAN EVANS,
                                          Appellee,

                                                 and

                                        CHRISTINE EVANS,
                                           Appellant.


                                  MEMORANDUM OPINION

       Appeal from Reno District Court; TRISH ROSE, judge. Opinion filed March 26, 2021. Affirmed.


       Cody R. Smith, of Hutchinson, for appellant.


       Shannon S. Crane, of Hutchinson, for appellee.


Before HILL, P.J., GARDNER, J., and BURGESS, S.J.

       PER CURIAM: Brenden Dean Evans (Father) and Christine Evans (Mother)
married in 2014 but divorced in 2019. Following a trial, the district court awarded
residential custody of the couple's minor daughter, N.E., to Father. Mother appeals,
arguing the district court abused its discretion by doing so. Mother argues the district
court's ruling was based on an error of law because it failed to properly consider evidence
of Father's domestic abuse and the relationship N.E. had with her half-sister. Mother also
argues the district court's decision was unreasonable because, as it found, Father had
anger issues. But finding no abuse of discretion, we affirm. We also deny Father's motion
for attorney fees.

                                                  1
Factual and Procedural Background


       Mother and Father married in 2014, but Father filed for divorce in June 2019.
They had one minor daughter, N.E., born in 2015. In his petition for divorce, Father
asked the district court to award him custody of N.E.


       The district court's temporary order awarded Father primary residential custody of
N.E. and gave Mother parenting time on certain days and times. In July, Mother moved
to modify that temporary order and sought primary residential custody of N.E. She
argued, among other things, that separating N.E. from her half-sister, who lived with
Mother, was not in N.E.'s best interests. But the order remained in effect until the trial in
January 2020.


       Father's testimony


       At trial, Father testified about the many moves the family had made, usually at
Mother's behest. They first lived in Hutchinson, Kansas before moving in with Mother's
parents in Elizabethtown, Kentucky. They lived there for three months before moving to
Buffalo, Kentucky, where they lived for about 11 months. From there, they moved back
to Hutchinson and lived with Father's parents for a couple of months. After that, they
moved to a different house in Hutchinson before moving to Wichita, Kansas. They later
moved from Wichita back to Hutchinson, where they lived together until they divorced.
Because their moves were often during the school year, N.E. had completed a full school
year in one place only when they lived in Wichita.


       Father had always wished to stay in Kansas because that is where he was born and
raised and has extended family. N.E. sees her cousins and grandparents regularly, and
they enjoy spending time with her. Grandfather was a Boy Scout leader who was excited
about the possibility that N.E. might join a scouting program. At the time of the divorce,

                                              2
Mother's two brothers lived in Kentucky and her parents lived in Michigan, where Father
believed the rest of Mother's extended family also lived.


       Before Father filed for divorce, Mother began taking trips to Texas to interview
for jobs. While she was gone, Father took care of N.E. and Mother's child from another
father. During the divorce proceedings, Mother moved to Texas and lived there at the
time of trial. Since moving to Texas, Mother's parenting time often varied. Because of the
distance between Kansas and Texas, she often forfeited her scheduled time during the
week and sometimes on scheduled weekends as well. When Father and Mother did
exchange N.E., the two met in Ardmore, Oklahoma, around four-and-a-half hours from
each of their houses. Mother later testified that the father of her other child, who lived in
Wichita, planned to move to Texas after he finished his degree.


       After he filed for divorce, Father continued to live in Hutchinson and work at
Decker Mattison. He worked 8 a.m. to 5 p.m. Monday through Friday and was sometimes
on call at other times. He was also in the Army Reserve and had been for 12 years. Father
made arrangements for N.E.'s care when he had to be on call or train for the Army
Reserve. Father felt that it was important for N.E. to have a home base, which was why
he asked the district court to continue to give him primary residential custody of N.E.


       Father acknowledged a prior Department for Children and Families (DCF) report
accusing him of neglect and abuse. But DCF later found that report to be unsubstantiated.
The accusation stemmed from bug bites on N.E.'s legs. He had a garden in his backyard
that had an unusual number of mosquitos that year, but he had since sprayed and taken
care of the problem. On cross-examination, Father said that N.E. also had a bite on her
hand and he had taken her to the doctor, who prescribed antibiotics for it. Father believed
it was a spider bite, but the doctor was unable to confirm that.




                                              3
       Father also acknowledged an allegation about steroid use. He admitted that he had
bought steroids in the past, doing so most recently a little over a year before trial. He
alleged that Mother had also previously used steroids but he did not know whether she
was using at the time of trial—he presumed she was not. Father got drug tested at least
once a month through the Army Reserve and always had clean tests. But he
acknowledged that the Army Reserve does not test for steroids. To Father's knowledge,
he had never been tested for steroids.


       On rebuttal, Father said that he knew that N.E. would move in with Mother if he
got deployed, but if his enlistment in the Army Reserve caused an issue, he would end the
enlistment. He had spoken with his commander, who told Father he would allow him to
get out of the Army Reserve if need be. He disputed Mother's concerns about his family
members helping him take care of N.E. During the six months right before trial, N.E. had
spent only two nights with other family members. Father admitted that he had lost his
temper and sometimes became overly angry, but he did not specify what acts he had
taken when angry.


       Mother's testimony


       Mother testified that she worked for Securitas Security, a job she started when she
moved to Texas. Before accepting that job, she had applied to many jobs in Kentucky,
California, Minnesota, and Texas. When she lived in Kansas, she worked at the
Hutchinson Clinic. She moved to Texas because she wanted a job with better pay and
benefits, and she also wanted to get her and her children away from the situation in
Hutchinson. Her Texas job did not require her to work nights, weekends, or holidays, and
her schedule was flexible if she needed to care for the children.


       Mother was concerned about Father's schedule with the Army Reserve. Father's
training schedule fluctuates, as does the amount of time he is gone for annual training.

                                              4
Father had been gone for two weeks during August, which was during the school year,
and Mother did not like that someone else had to pick up N.E. during that time. She also
expressed concern about the possibility that the Army Reserves could deploy Father
without much notice. Mother's schedule was more flexible and did not present such
concerns.


       Mother's other child was eight years old at the time of trial. N.E. and her other
child had been around each other since N.E. was born. Both children had expressed their
desire to spend more time together since Mother and Father got divorced, which was one
of the reasons why Mother asked the district court for primary residential custody of N.E.


       Before Father filed for divorce, they had discussed custody of the children. Father
told her he was not going to fight her over custody of N.E., and that he would most likely
move to Texas also. Father told Mother that he had spoken with Decker Mattison and his
unit in the Army Reserve about moving to Texas. These statements by Father were part
of the reason she accepted the job in Texas.


       Mother was also concerned about the cleanliness of Father's house. The DCF
employee's visit to Father's house stemmed in part from how dirty Father's home was.
When N.E. visited her one weekend, she noticed something wrong with N.E.'s eye, so she
took her to an eye doctor. The doctor told Mother to make sure that everything was clean,
and that N.E. took eye drops. During that same visit Mother noticed a bite on N.E.'s hand,
yet Father had not given her any medication for the bite or told her N.E. had seen a doctor
about it. The eye problem and bite led Mother to believe that Father was not adequately
caring for N.E.


       Mother was concerned about Father's anger issues, which existed from the
beginning of their relationship. About six months into their relationship, Father moved in
with Mother. Shortly after that, he was drinking and went out on the porch and started

                                               5
punching a wooden pillar. Father had also dented their vehicle by punching it. Father
punched their dog after it knocked over their trash can. And they had replaced the
bathroom door several times because Father had punched a hole through it, once in front
of Mother's other child.


       Father directed his anger to Mother as well. After they argued, Father "put his
hands around [her] and squeeze[d] as hard as he could until [she] would stop moving and
this happened so many times. . . . And then sometimes he [would] walk backwards and
lay on top of [her] until [she] stopp[ed] talking or [got] his way." She believed that
Father's steroid use exacerbated his anger problem. Mother denied using steroids. The
two tried marriage counseling but it did not succeed.


       Mother never considered moving back to Hutchinson after the district court
awarded Father temporary custody of N.E. because she had no way to provide for her
children in Hutchinson. She did not consider her previous job at the Hutchinson Clinic a
good job because of how stressful the work environment was.


       When asked whether the family's moves contributed to instability, Mother
disputed Father's testimony that the moves were always her idea and said that they were
joint decisions. She believed the moves were justified and did not contribute to instability
because N.E. was not in school when they moved, and her other child always completed
the school year wherever they lived.


       Mother left N.E. with Father when she was out of town, despite her concerns
about his parenting ability. Her concerns revolved around the fact that Father always
relied on other people to help take care of N.E. Although Mother was fine with certain
members of Father's family helping to take care of N.E., she was concerned about
Father's brother. Had Father been the only person in Hutchinson when Mother was out of
town, Mother would have been much more concerned about N.E.

                                              6
       The district court's decision


       After hearing arguments from both parties, the district court found that Father
should retain primary residential custody of N.E. It stated that jobs were harder to find in
Kansas, but the district court did not understand Mother's reasoning behind moving to
Texas when the fathers of both her children still lived in Kansas. The district court
understood that Mother moved for a better work opportunity in Texas, but it was not
persuaded that Mother had tried hard enough to find work in Wichita or Kansas City. As
for Father's anger issues, the district court said it was not okay that Father damaged
property when he got mad, especially in front of a child. The district court hoped that
Father would get help concerning his anger issues, but it did not order anger
management. Father had stability and an extensive support system in Kansas. Ultimately,
the district court found that the balancing of interests supported N.E.'s staying with Father
in Kansas.


       Mother timely appeals.


Did the District Court Err by Failing to Consider Evidence of Father's Domestic Abuse?


       Mother first argues the district court erred as a matter of law by failing to consider
evidence of Father's domestic violence.


       But our review of the issues on appeal is limited. "Given the district court's unique
vantage point of what is often an emotionally charged situation in child custody disputes,
an appellate court generally will not overturn such decisions unless the court abused its
discretion." In re Marriage of Bahlmann, 56 Kan. App. 2d 901, 903, 440 P.3d 597
(2019). A district court abuses its discretion if its ruling is based on an error of law; an
error of fact; or is arbitrary, fanciful, or unreasonable, i.e., no reasonable person would
take the view adopted by the district court. In re Marriage of Johnson, 50 Kan. App. 2d

                                               7
687, 691-92, 336 P.3d 330 (2014) (citing Northern Natural Gas Co. v. ONEOK Field
Services Co., 296 Kan. 906, 935, 296 P.3d 1106 [2013]). Appellate courts do not reweigh
evidence, redetermine questions of fact, or pass on witness credibility in child custody
disputes. In re Marriage of Bahlmann, 56 Kan. App. 2d at 903-04.


       Still, when determining child custody and residency, district courts are required to
consider several statutory factors. K.S.A. 2020 Supp. 23-3203(a)(1)-(18). Under K.S.A.
2020 Supp. 23-3203(a)(9), a district court must consider "evidence of domestic abuse,
including, but not limited to: (A) A pattern or history of physically or emotionally
abusive behavior or threat thereof used by one person to gain or maintain domination and
control over an intimate partner or household member; or (B) an act of domestic
violence." Thus the district court's failure to consider domestic abuse would be an error of
law.


       During trial, Mother testified about Father's anger issues:


       "[Father has] had anger issues and violence. The steroids only heightened that and made
       his temper shorter than ever. I've watched him use the dog as a punching bag because the
       dog got into a trash and knocked the trash over, and he would just stand there and punch
       the dog. It didn't matter it was a wall or a dog, or it didn't matter if it was me. There were
       times we would argue and I'd be done with the conversation and he would stand in the
       door frame of the bedroom, and I'd be in the bedroom, and he wouldn't let me out, and I
       would try to go around him. He would put his hands around me and squeeze as hard as he
       could until I would stop moving and this happened so many times. An I don't know what
       to do because he has like 100 pounds on me and I just––I can't move. I can't barely
       breath. And then sometimes he will just like walk backwards and lay on top of me on the
       bed, still squeezing me until I stop talking or her gets his way. And I'm like, okay, I'm
       done arguing. Because at that point what else can I do."


       Mother argues the district court simply disregarded this testimony when making
its ruling. But Mother failed to object to the district court's findings of fact and
                                                     8
conclusions of law. Generally, a party needs to object to inadequate findings of fact and
conclusions of law to allow the district court an opportunity to correct alleged
inadequacies. When a party fails to object, appellate courts presume the trial court found
all facts necessary to support its judgment. Foster v. Stonebridge Life Ins. Co., 50 Kan.
App. 2d 1, 11-12, 327 P. 3d 1014 (2012); In re Marriage of Vandenberg, 43 Kan. App.
2d 697, 703-04, 229 P.3d 1187 (2010). We do so here.


       "An appellate court will consider a remand for additional findings and conclusions
only when the record on review does not support application of this presumption, thereby
precluding the exercise of meaningful appellate review." In re Marriage of Vandenberg,
43 Kan. App. 2d at 704. Here, the record does not preclude meaningful review.


       The DCF report alleging that Father neglected or abused N.E. does not help
Mother's case. Mother's testimony suggests that she was the source of that report. And the
allegations related to bug bites, not traditional abuse. DCF investigated the allegations,
Father responded appropriately by spraying his property, and DCF found the report to be
unsubstantiated. No facts suggest that Father abused N.E. or Mother's other child.


       The district court considered both Father and Mother's testimony before finding
that Father should retain residential custody of N.E. When asked about his anger, Father
stated: "I am human. I have lost my temper in the past. Discussions with [Mother] did
occasionally end in me being overly angry." Although the district court never specifically
discussed Mother's allegations that Father had squeezed her or laid on top of her, it did
acknowledge Father's anger issues. While the district court stopped short of requiring
Father to complete anger management, the district court repeatedly told him he might
need to get help for the issue.


       The district court's acknowledgment of Father's anger issues shows that it
considered Mother's testimony. The fact the district court did not specifically mention the

                                             9
allegations in its ruling does not mean it did not consider Mother's testimony.
Accordingly, the district court's ruling was not based on an error of law for failure to
consider evidence. See In re Marriage of Bahlmann, 56 Kan. App. 2d at 903.


Did the District Court Err by Failing to Consider N.E.'s Relationship with Her Half-
sister?


          Mother also argues the district court erred as a matter of law by failing to consider
the relationship between N.E. and her half-sister. Notwithstanding Mother's failure to
object, the record does not support her argument.


          Under K.S.A. 2020 Supp. 23-3203(a)(6), the district court must consider "the
interaction and interrelationship of the child with parents, siblings and any other person
who may significantly affect the child's best interests." Mother alleges that the district
court mentioned N.E.'s half-sister only once in its decision. But in doing so, Mother omits
some of the district court's findings on the issue.


          In total, the district court stated: "Right now, this is where [N.E.] has extended
family and I understand she's got her half-sister . . . in Texas, but I think weighing
everything I need to weigh, the balance is in favor of keeping her here." The statement
shows that the district court not only considered N.E.'s relationship with her half-sister,
but also her relationship with other family members, as is required under K.S.A. 2020
Supp. 23-3203(a)(6).


          During trial, Father testified that his extended family lived in Hutchinson. This
included N.E.'s grandparents, aunt, uncle, and cousins. Father also testified that N.E. sees
her extended family regularly and that N.E. got along with those family members.




                                                10
       On the other hand, Mother testified that N.E. was close with her half-sister and the
two had been around each other since N.E. was born. She also said they both told her
they missed each other and wished to spend more time together, which is understandable
under the circumstances. But Mother and N.E.'s half-sister were the only family members
who lived in Texas.


       As the district court made clear, it was confused as to why Mother chose to move
to Texas when the fathers of both her children lived in Kansas. The district court credited
Mother for making a good economic decision but also found that the distance between
Mother and Father was unfortunate because it made it harder for them to spend as much
time as possible with N.E. In the future, the district court hoped that Mother and Father
could find a closer living situation, but it wanted N.E. to remain around her extended
family in Hutchinson.


       These findings show that the district court considered N.E.'s relationship with all
her family members, including her half-sister. Thus, the district court followed the
statutory requirements when rendering its decision. See K.S.A. 2020 Supp. 23-
3203(a)(6). As a result, the district court's decision was not based on an error of law. See
In re Marriage of Bahlmann, 56 Kan. App. 2d at 903.


Did the District Court Act Unreasonably by Granting Residential Custody to Father?


       Mother's overarching argument is that the district court abused its discretion by
awarding Father residential custody of N.E. She contends that decision was unreasonable
given the district court's finding that Father needed help for his anger issues. To support
her claim, Mother points to her testimony about Father's acts and an exhibit showing a
hole in a door.




                                             11
       Yet the record shows the district court considered the evidence surrounding
Father's anger issues when rendering its decision. As stated above, the district court told
Father that he might need to get some insight into his anger and agreed with Mother that
damage to property, especially in front of a child, was not an appropriate reaction. But
after hearing testimony on the subject, the district court decided against ordering Father
to attend any anger management.


       The record also shows that the district court weighed that testimony against other
considerations when making its decision, as it had to under K.S.A. 2020 Supp. 23-
3203(a). For example, the district court recognized the relationships that N.E. had with
her extended family in Hutchinson and wanted those to continue. The district court also
acknowledged that Mother's moving away made it harder for both parties to spend
enough time with N.E.


       Mother acknowledges that this court does not reweigh the evidence presented at
trial, redetermine questions of fact, or pass on witness credibility, but her argument is
essentially asking this court to do just that. See In re Marriage of Bahlmann, 56 Kan.
App. 2d at 903-04. Under the circumstances, the district court's decision was reasonable.
Because the district court did not abuse its discretion by granting Father primary custody
of N.E., we affirm that decision.


Is Father Entitled to Attorney Fees?


       We next address Father's motion for attorney fees for services on appeal. Father
contends that Mother's appeal was frivolous, entitling him to fees.




                                             12
       Timeliness of the motion for attorney fees


       Mother contends Father's fee motion was untimely because it was filed more than
14 days after the date of the letter assigning the case to a non-argument calendar. See
Supreme Court Rule 7.07(b)(2) (2020 Kan. S. Ct. R. 50). Both parties agree the case was
assigned to the summary calendar docket on December 7, 2020, and Father filed the
motion for attorney fees on December 22, 2020. Mother contends the motion was filed
one day late, while Father believes the motion was filed on the last possible day under
Supreme Court Rule 7.07(b)(2).


       Supreme Court Rule 1.05(d) (2020 Kan. S. Ct. R. 6) states: "In the appellate
courts, time is computed under K.S.A. 60-206(a) and (d)." So we exclude December 7 as
the day that triggered the 14-day period and count every day thereafter. Mother is correct
that Father's motion filed on December 22 was one day late. See K.S.A. 2020 Supp. 60-
206(a)(1); see also Rule 7.07(b)(2). But our Supreme Court suspended the statutes of
limitation, statutory time standards, deadlines, and time limitations due to COVID-19.
Kansas Supreme Court Administrative Order 2021-PR-009, effective January 26, 2021
(incorporating by reference all previous administrative orders suspending deadlines).
Thus, we consider Father's motion to be timely.


Is Mother's Appeal Frivolous?


       Rule 7.07(b)(1) allows this court to award attorney fees "for services on appeal in
a case in which the district court had authority to award attorney fees." (2020 Kan. S. Ct.
R. 50). Our Supreme Court has stated that "Rule 7.07(b) applies to all requests for
attorney fees related to an appeal, whether authorized under . . . [a] statute, or by an
agreement between the parties." Snider v. American Family Mut. Ins. Co., 297 Kan. 157,
163, 298 P.3d 1120 (2013). Under the Kansas Family Law Code, "[c]osts and attorney


                                              13
fees may be awarded to either party as justice and equity require." K.S.A. 2020 Supp. 23-
2715.


        The determining question is whether Mother's appeal was frivolous, as Father
contends. Under Rule 7.07(c):


                "If an appellate court finds that an appeal has been taken frivolously, or only for
        the purpose of harassment or delay, it may assess against the appellant or appellant's
        counsel, or both, the cost of reproduction of the appellee's brief and a reasonable attorney
        fee for the appellee's counsel. A motion for attorney fees under this subsection must
        comply with subsection (b)(2). If the motion is granted, the mandate must include a
        statement of the assessment, and execution may issue on the assessment as for any other
        judgment, or in an original case the clerk of the appellate courts may issue an execution."
        (2020 Kan. S. Ct. R. 50).


        But as Mother points out, Father fails to tell us why Mother's appeal is frivolous.
He simply asserts the appeal was frivolous because "[t]he brief of the Appellant showed
there was no merit to the appeal." Father cites two cases. The first case defines a
frivolous appeal as: "'One in which no justiciable question has been presented and appeal
is readily recognized as devoid of merit in that there is little prospect that it can ever
succeed.'" Blank v. Chawla, 234 Kan. 975, 982, 678 P.2d 162 (quoting Black's Law
Dictionary 601 [5th ed. 1979]). But Father fails to show how Mother's appeal fits within
that definition.


        The second case, Geiger v. Wallace, 233 Kan. 656, 662, 664 P.2d 846 (1983),
found the issues presented on the appeal were novel, so declined to find the appeal
frivolous. But Father does not show how Geiger applies here. Although the child custody
issues raised here were not novel, neither was their outcome certain, given the multiple
factual variations in such matters.



                                                    14
         The only explanation Father provides about why Mother's appeal is frivolous is in
the final paragraph of his reply:


         "As asserted in [Mother's] brief, there is little prospect that this appeal can ever succeed.
         The issue raised was whether the district court abused its discretion in awarding
         residential custody of the minor child to [Father]. The research as provided in [Mother's]
         brief indicates it is very difficult for a court to be reversed on an abuse of discretion
         standard."



         But Mother's statement in her brief is more aptly characterized as her recognizing
the standard of review and her burden to show an abuse of discretion than her
acknowledging that her appeal is meritless. See Gannon v. State, 305 Kan. 850, 868, 390
P.3d 461 (2017). Father's argument essentially conflates difficulty with frivolity. And to
our knowledge, our court has never found an appeal frivolous just because our standard
of review is abuse of discretion. Instead, we have reversed many cases, having found an
abuse of discretion. Although that standard is harder to meet than others, it is met at
times.


         Mother's appeal presented several important and justiciable questions about the
district court's conclusions. Her appeal is not frivolous. Even though Father prevailed on
the issues, justice and equity do not require Mother to pay his attorney fees.


         We deny Father's motion for attorney fees.


         We affirm the district court's decision granting residential custody to Father.




                                                       15